DETAILED ACTION
In response to communication filed on 20 January 2022, claims 1, 10 and 13 are amended. Claims 9-11 and 14-15 are canceled. Claims 1-8 and 12-13 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Response to Objections”, filed 20 January 2022, have been carefully considered and based on the amendments, the objection have been withdrawn.

Applicant’s arguments, see “Claim Rejection Under 35 U.S.C § 101”, filed 20 January 2022, have been carefully considered and based on the arguments the rejections have been withdrawn.

Applicant’s arguments, see “Claim Rejection Under 35 U.S.C § 112”, filed 20 January 2022, have been carefully considered and the arguments are not considered to be a persuasive.

APPLICANT’S ARGUMENT: Applicant argues that the specification discloses the corresponding structure, material, or acts for the claimed functions in claims 1 and 13 in [0019] includes “each unit included in each of the terminal apparatus 10 and the server 20 of the present example embodiment is implemented by any combination of hardware and software mainly based on a central processing unit (CPU) of any computer, a memory…connection interface”.  
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. According to MPEP 2163 (II) (3) mentions “The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited”. If applicant is of the opinion that the written description of the specification already 
acquires the person information including the input information"). The functionality does not also further clarify what the structure is. As a result, the above arguments are not considered to be persuasive. 

Applicant’s arguments, see “Response to Rejections under 35 U.S.C. § 103, filed 20 January 2022, have been carefully considered. The arguments are related to newly added limitations and are addressed in the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: display control unit, input reception unit, terminal-side transmission unit, terminal-side reception unit, search information storage unit, server-side reception unit, first search unit, server-side transmission unit, input complementation data storage unit, second search unit in claim 1 and input reception unit in claims 2-3 and 5-7. Also claim 13 includes claim limitations: display control unit, input reception unit, terminal-side transmission unit, terminal-side reception unit and search unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 recites limitations first search unit and second search unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders first search unit and second search unit coupled with functional language that searches the search information storage unit using the input information as a key and acquires the person information including the input information and that searches the input complementation data storage unit using the input information as a key and acquires the person information including the input information respectively. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that no corresponding structure is found. As described above, the disclosure does not provide adequate structure to perform the claimed function and the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 2-8 are rejected since they inherit this deficiency from claim 1.

Claim 13 recites limitations search unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholder search unit coupled with functional language that searches the input complementation data storage unit using the input information as a key and acquires the person information including the input information respectively. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that no corresponding structure is found. As described above, the disclosure does not provide adequate structure to perform the claimed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim elements first search unit and second search unit are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that no corresponding structure is found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 2-8 are rejected since they inherit this deficiency from claim 1.

Regarding claim 13, claim element search unit are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Castanon et al. (US 2017/0357853 A1, hereinafter “Castanon”) in view of Mitkar et al. (US 2017/0083517 A1, hereinafter “Mitkar”).

Regarding claim 1, Castanon teaches
A search system comprising: (see Castanon, [0029] “the video search system may retrieve higher quality matches among the stored videos”). 
a terminal apparatus; and (see Castanon, [0099] “implemented as a computer program product for use with a computer system”). 
a server, (see Castanon, [0098] “the server system described herein may be implemented on one computing system 1100, and in the embodiments, the system may be implemented on a plurality of computing systems 1100 that operate in conjunction with one another”). 
wherein the terminal apparatus comprises (see Castanon, [0099] “implemented as a computer program product for use with a computer system”).
a display control unit that displays an input field of a search key on a display and (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”) displays a search result on the display, (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”). 
an input reception unit that acquires input information input in the input field, (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”; [0034] “the user may input "A person is driving a car at about 35 mph, and a dog is sitting in the passenger seat", and the video search system may determine that the query includes a car at about 35 mph, and a dog is sitting in the passenger seat”). 
a terminal-side transmission unit that transmits the input information to the server, and (see Castanon, [0034] “the video search system may reformulate the user's input into a search query that the system can use for further processing”; [0036] “After the video search system receives the video search query, the video search system generates a representation of the video search query”).
a terminal-side reception unit that receives the search result from the server, the server comprises (see Castanon, [0041] “the video search system selects the videos with the highest scores (step 1007)… video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user”).
a search information storage unit that stores (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”) person information in which a feature of an appearance and (see Castanon, [0007] “for each video segment received for storage, analyze the image data in the video segment to identify at least one attribute of at least one recognized object… determine a set of discriminative objects and relationships based on probabilities of occurrence for the recognized objects and identified relationships”; [0048] “The video search system may extract the objects and their attributes from the provided data”; [0028] “objects (e.g., people, cars)”) a feature of a motion of a person extracted from a video are associated with each other, (see Castanon, [0076] “the video search system may compare pixels between adjacent video frames to determine the direction and/or magnitude of motion of an object”) wherein the search information storage unit is (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”) a non-volatile storage device, (see Castanon, Fig. 11; [0098] “A computing system 1100 may have various hardware allocated to it by a system operator, including… non-volatile storage 1196”).
a server-side reception unit that receives the input information from the terminal apparatus, (see Castanon, [0034] “the video search system may reformulate the user's input into a search query that the system can use for further processing”; [0036] “After the video search system receives the video search query, the video search system generates a representation of the video search query”).
a first search unit that searches the search information storage unit (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided  using the input information as a key (see Castanon, [0073] “the video search system determines a maximally determinative query from a user's text input”) and acquires the person information including the input information, and (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”; [0028] “objects (e.g., people, cars)”). 
a server-side transmission unit that transmits (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”; [0041] “the video search system selects the videos with the highest scores (step 1007)… video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user”) at least a part of the person information acquired by the first search unit (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0028] “objects (e.g., people, cars)”) to the terminal apparatus as the search result, (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”).
the server or the terminal apparatus comprises (see Castanon, [0098] “the server system described herein may be implemented on one computing system 1100, and in the 
the person information stored (see Castanon, [0007] “for each video segment received for storage, analyze the image data in the video segment to identify at least one attribute of at least one recognized object… determine a set of discriminative objects and relationships based on probabilities of occurrence for the recognized objects and identified relationships”; [0048] “The video search system may extract the objects and their attributes from the provided data”; [0028] “objects (e.g., people, cars)”) in the search information storage unit from the search information storage unit,… (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”) a volatile storage device, and (see Castanon, Fig. 11; [0098] “A computing system 1100 may have various hardware allocated to it by a system operator, including… volatile memory 1195”). 
using the input information as a key and (see Castanon, [0073] “the video search system determines a maximally determinative query from a user's text input”) acquires the person information including the input information, and (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”).
the display control unit displays (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) at least a part of the person information… (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) on the display as a candidate of information to be input in the input field (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”).
	Castanon does not explicitly teach an input complementation data storage unit that reads and stores a part or a whole of the person information stored in the search information storage unit from the search information storage unit, wherein the input complementation data storage unit is a volatile storage device, and a second search unit that searches the input complementation data storage unit using the input information; displays at least a part of the person information acquired by the second search unit.
	However, Mitkar discloses image recognition and classification features and also teaches
	an input complementation data storage unit that reads and stores a part or a whole of data transferred from one or more first storage device (see Mitkar, [0142] “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”) wherein the input complementation data storage unit is included as RAM (see Mitkar, [0142] “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”; [0052] “random-access memory (RAM)”).
a second search unit that searches the input complementation data storage unit based on the search criteria (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria… provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”).
provide information acquired by the second search unit (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria…  provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of transferring data between storage devices and searching the secondary data storage in order to provide search results as being disclosed and taught by Mitkar, in the system taught by Castanon to yield the predictable results of providing improved image processing performance (see Mitkar, [0007] “Since the content index server and storage manager are always-on resources, they provide improved image processing performance without interfering with ongoing storage management operations”).

Regarding claim 12, Castanon teaches
An operation method of a terminal apparatus executed by a computer, the method comprising: (see Castanon, [0099] “implemented as a computer program product for use with a computer system”).
a display control step of displaying an input field of a search key on a display and (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects displaying a search result on the display; (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”).
an input reception step of acquiring input information input in the input field; (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”; [0034] “the user may input "A person is driving a car at about 35 mph, and a dog is sitting in the passenger seat", and the video search system may determine that the query includes a car at about 35 mph, and a dog is sitting in the passenger seat”).
a terminal-side transmission step of transmitting the input information to a server; (see Castanon, [0034] “the video search system may reformulate the user's input into a search query that the system can use for further processing”; [0036] “After the video search system receives the video search query, the video search system generates a representation of the video search query”).
a terminal-side reception step of receiving the search result from the server; and (see Castanon, [0041] “the video search system selects the videos with the highest scores (step 1007)… video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user”).
person information which is stored in the server and (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”) in which a feature of an appearance and (see Castanon, [0007] “for each video segment a feature of a motion of a person extracted from a video are associated with each other from the server (see Castanon, [0076] “the video search system may compare pixels between adjacent video frames to determine the direction and/or magnitude of motion of an object”) using the input information as a key, (see Castanon, [0073] “the video search system determines a maximally determinative query from a user's text input”) and acquiring the person information including the input information, (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”; [0028] “objects (e.g., people, cars)”).
wherein in the display control step, (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) at least a part of the person information… (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one is displayed on the display as a candidate of information to be input in the input field… (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) a volatile storage device (see Castanon, Fig. 11; [0098] “A computing system 1100 may have various hardware allocated to it by a system operator, including… volatile memory 1195”).
Castanon does not explicitly teach a search step of searching an input complementation data storage unit that acquires and stores a part or whole of person information which is stored in the server; at least a part of the person information acquired in the search step is displayed; wherein the input complementation data storage unit is volatile storage device.
	However, Mitkar discloses image recognition and classification features and also teaches
	a search step of searching an input complementation data storage unit (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria…  provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”) that acquires and stores a part or a whole of data transferred from one or more first storage device (see Mitkar, [0142] “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”)	
	provide information acquired in the search unit (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria…  provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”) wherein the input complementation data storage unit is included as RAM (see Mitkar, [0142] “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”; [0052] “random-access memory (RAM)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of transferring data between storage devices and searching the secondary data storage in order to provide search results as being disclosed and taught by Mitkar, in the system taught by Castanon to yield the predictable results of providing improved image processing performance (see Mitkar, [0007] “Since the content index server and storage manager are always-on resources, they provide improved image processing performance without interfering with ongoing storage management operations”).

Regarding claim 13, Castanon teaches
A non-transitory storage medium storing a program causing a computer to function as: (see Castanon, [0013] “a computer program product having a non-transitory computer readable medium with computer code thereon for searching large scale video data”). 
a display control unit that displays an input field of a search key on a display and (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”) displays a search result on the display; (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”). 
an input reception unit that acquires input information input in the input field; (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user 
a terminal-side transmission unit that transmits the input information to a server; (see Castanon, [0034] “the video search system may reformulate the user's input into a search query that the system can use for further processing”; [0036] “After the video search system receives the video search query, the video search system generates a representation of the video search query”).
a terminal-side reception unit that receives the search result from the server; (see Castanon, [0041] “the video search system selects the videos with the highest scores (step 1007)… video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user”).
person information which is stored in the server and (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”; [0028] “objects (e.g., people, cars)”) in which a feature of an appearance and (see Castanon, [0007] “for each video segment received for storage, analyze the image data in the video segment to identify at least one attribute of at least one recognized object… determine a set of discriminative objects and relationships based on probabilities of occurrence for the recognized objects and identified relationships”; [0048] “The video search system may extract the objects and their attributes from the provided data”) a feature of a motion of a person extracted from a video are associated with each other from the server; and (see Castanon, [0076] “the 
using the input information as a key and (see Castanon, [0073] “the video search system determines a maximally determinative query from a user's text input”) acquires the person information including the input information, (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”; [0028] “objects (e.g., people, cars)”).
wherein the display control unit displays (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) at least a part of the person information… (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) on the display as a candidate of information to be input in the input field (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) a volatile storage device (see Castanon, Fig. 11; 
Castanon does not explicitly teach an input complementation data storage unit that acquires and stores a part or a whole of person information which is stored in the server, a search unit that searches the input complementation data storage unit using the input information as a key and; acquired in the search step is displayed; wherein the input complementation data storage unit is a volatile storage device.
	However, Mitkar discloses image recognition and classification features and also teaches
	an input complementation data storage unit that acquires and stores a part or a whole of data transferred from one or more first storage device (see Mitkar, [0142] “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”).
	a search unit that searches the input complementation data storage unit based on the search criteria (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria… provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”).
provide information acquired by the search unit (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria…  provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”) wherein the input complementation data storage unit is included as RAM (see Mitkar, [0142] “data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of transferring data between storage devices and searching the secondary data storage in order to provide search results as being disclosed and taught by Mitkar, in the system taught by Castanon to yield the predictable results of providing improved image processing performance (see Mitkar, [0007] “Since the content index server and storage manager are always-on resources, they provide improved image processing performance without interfering with ongoing storage management operations”).

Regarding claim 2, the proposed combination of Castanon and Mitkar teaches
wherein the input reception unit acquires the input information indicating the feature of the appearance (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”; [0034] “the user may input "A person is driving a car at about 35 mph, and a dog is sitting in the passenger seat", and the video search system may determine that the query includes a car at about 35 mph, and a dog is sitting in the passenger seat”) and the feature of the motion of the person (see Castanon, [0044] “The user may specify a general direction of motion of an object, such as "moving from left to right", or the approximate speed of motion, such as "moving between 45-60 mph"”).

Regarding claim 3, the proposed combination of Castanon and Mitkar teaches
wherein the input reception unit (see Castanon, [0033] “a user interface that receives video search queries”) acquires an image as the input information indicating the feature of the appearance of the person (see Castanon, [0048] “the user may upload images of a person, such as "John Smith… The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query"; [0033] “The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects” – person is an object that can be uploaded). 

Regarding claim 4, the proposed combination of Castanon and Mitkar teaches
wherein the person information further includes a feature of a background (see Castanon, [0076] “The video search system may also extract the color and size of objects”; [0028] “objects (e.g., people, cars)”); [0030] “the car may be red” – car information is interpreted as background information). 

Regarding claim 5, the proposed combination of Castanon and Mitkar teaches
wherein the input reception unit (see Castanon, [0033] “a user interface that receives video search queries”) acquires the input information indicating the feature of the background (see Castanon, [0030] “the user may require a search result to include a "person", a "car", and a "package", by way of example. In another example, the user may require a search result to include a "person", a "dog", and a "car". Moreover, the user may specify characteristics of any given object. For example, the person may be a particular person (e.g., John Smith), the car may be red, and the package may be large” – car information is interpreted as background information).



claim 6, the proposed combination of Castanon and Mitkar teaches
wherein the input reception unit (see Castanon, [0033] “a user interface that receives video search queries”) acquires an image as the input information indicating the feature of the background (see Castanon, [0048] “The user may upload images of the particular car of interest in his or her search query… the user may upload video or other multi-media content that depicts the objects that are referenced in the search query”; [0033] “The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”; [0046] “the user may wish to search for a red object”  – car is an object that is interpreted as background that can have the feature of color red).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Castanon and Mitkar in view of Wang (US 2014/0328540 A1, hereinafter “Wang”).

Regarding claim 7, the proposed combination of Castanon and Mitkar teaches
wherein the input reception unit (see Castanon, [0033] “a user interface that receives video search queries”). 
The proposed combination of Castanon and Mitkar does not explicitly teach acquires the image that is input by handwriting in the input field.
However, Wang discloses hand-drawn sketch based search and also teaches
acquires the image that is input by handwriting in the input field (see Wang, [0082] “search results returned as part of the semantic-based sketch segmentation process… the semantic-based segmenter is attempting to identify a hand-drawn sketch of a bicycle”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of acquiring image based on handwriting as being disclosed and taught by Wang, in the system taught by the proposed combination of Castanon and Mitkar to yield the predictable results of improving the accuracy of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Castanon and Mitkar in view of Haritaoglu (US 2011/0122255 A1, hereinafter “Haritaoglu”).

Regarding claim 8, the proposed combination of Castanon and Mitkar teaches
wherein the person information further includes (see Castanon, [0033] “a user interface that receives video search queries”).
The proposed combination of Castanon and Mitkar does not explicitly teach image data indicating a state where each person has performed each motion.
	However, Haritaoglu discloses extracting video features and also teaches
	image data indicating a state where each person has performed each motion (see Haritaoglu, [0088] “Each video is processed to extract motion 230 and color 232 based perceptual video features 220”; [0091] “Each video is processed to extract motion 230 and color 232 based perceptual video features 220… Similarly, motion history template 264 captures the motion of the third person 272 which may be for example a head 273 turning from side-to-side in blocks 272a-272e”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of acquiring image based on handwriting as being disclosed and taught by Haritaoglu, in the system taught by the proposed combination of Castanon and Mitkar to yield the predictable results of effectively computing similarity between videos in fast and scalable manner (see Haritaoglu, [0064] “may also function to measure the similarity between videos, to detect near-duplicate videos or measure the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156